Citation Nr: 0005198	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-03 430 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs.  The veteran testified at a personal 
hearing at the RO in June 1998.


FINDINGS OF FACT

1.  In an April 1994 rating decision, the veteran's claim of 
entitlement to service connection for a skin disorder, to 
include as a result of Agent Orange exposure , was denied; 
the veteran filed a notice of disagreement, but did not 
complete an appeal with a timely substantive appeal.

2.  The evidence associated with the claims file subsequent 
to the April 1994 rating decision is not so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim of entitlement to service connection for skin 
disability, to include as due to Agent Orange exposure.


CONCLUSION OF LAW

The evidence received since the April 1994 rating decision 
which denied entitlement to service connection for skin 
disability is not new and material, and the veteran's claim 
for that benefit may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a skin disorder 
which he essentially attributes to exposure to Agent Orange 
in service.  Service connection may be granted for a disease 
or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is 
presumed for a number of diseases, including chloracne, 
arising in veterans who have been determined to have been 
exposed to certain herbicide agents.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude establishment of service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Turning to the record, the Board observes that entitlement to 
service connection for skin disability was denied in an April 
1994 rating decision.  The veteran filed a notice of 
disagreement, and in November 1994 the RO provided the 
veteran with a statement of the case.  Thereafter, the 
veteran failed to file a substantive appeal.  The April 1994 
rating decision, therefore, became final and, as such, that 
decision may not be reopened without "new and material 
evidence."  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103; see Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); 
Moray v. Brown, 5 Vet. App. 211, 213 (1993).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); 

At the time of the April 1994 rating decision, the RO had 
before it service medical records, as well as the results of 
a May 1994 VA examination of the veteran's skin.  Service 
medical records contained no reference to a skin disorder 
other than an entry in a November 1965 pre-induction 
examination report, which reflected the presence of a 
maculopapular rash of unknown etiology.  During a May 1968 
separation examination, the veteran's skin reportedly was 
normal.  During a VA examination in March 1994, an examiner 
who noted the presence of pigment irregularities diagnosed 
extensive vitiligo, noting that the etiology was unknown but 
was not related to Agent Orange.  The examiner also indicated 
in the diagnosis that the veteran could have had a slight 
amount of chloracne in service, but probably did not.  In 
denying service connection for a skin disorder, the RO 
observed that vitiligo is not a disorder associated with 
herbicide exposure.  

Since the April 1994 decision, the veteran has submitted 
additional evidence.  Included with this evidence are 
treatment records documenting treatment for vitiligo many 
years after service.  A March 1999 entry for instance, makes 
reference to vitiligo, as well as eczema.  A report of a 
January 1999 VA examination references pigmentation problems.  
During a hearing in June 1998, the veteran expressed his 
belief that his skin disorder was related to Agent Orange 
exposure in service.  

However, at the time of the April 1994 decision, there was 
medical evidence of a skin disorder identified as vitiligo.  
The newly received items of evidence show continued problems 
with vitiligo.  To that extent the new evidence is cumulative 
of evidence already of record.  To the extent that the new 
evidence references other skin problems, such as eczema, such 
evidence of such problems many years after service is not so 
significant that it must be considered with the evidence 
already of record since it in no way suggests any 
relationship of such skin problems to service.  

Evidence submitted since April 1994 fails to fill the void 
present in the veteran's claim at the time of the prior final 
decision.  Instead, evidence associated with the claims file 
since April 1994 simply provides additional documentation of 
a current skin disorder.  It does not identify chloracne or 
another disorder for which service connection may be presumed 
under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, and it 
does not provide a basis for concluding that a current skin 
disorder was first manifested during service or is otherwise 
is related to service, including as due to exposure to Agent 
Orange.  

The Board notes that although the veteran has provided 
testimony concerning his belief that his skin disorder is 
related to an incident of service, his representation in this 
respect is simply a recapitulation of a similar argument he 
presented prior to April 1994.  To the extent his testimony 
addresses medical questions, it has not been shown that he is 
competent to render medical diagnoses or opinions as to 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board notes in closing that while the RO initially denied 
the veteran's request to reopen (giving rise to the present 
appeal), a subsequent supplemental statement of the case in 
July 1999 suggests that the RO may have gone on to consider 
the merits of the appeal.  However, the question as to 
whether a claim which is the subject of a prior final 
decision has been reopened is jurisdictional in nature, and 
the Board as part of its appellate review must also consider 
whether new and material evidence has been received to reopen 
the claim.  See generally Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  For the reasons set forth above, the 
Board is unable to find that the veteran's claim has been 
reopened.  


ORDER

The claim is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

